Citation Nr: 1456075	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  11-23 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for left arm scar.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew on the record his appeal concerning the issue of service connection for left arm scar.

2.  The Veteran's current bilateral hearing loss was the result of in-service noise exposure.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of service connection for left arm scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran withdrew the claim of service connection for left arm scar on the record during the September 2014 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board does not have jurisdiction to review it, and it is dismissed.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

As reflected in his September 2014 hearing testimony, the Veteran asserts that he has hearing loss as the result of in-service noise exposure, including loud noise from construction vehicles such as dozers and tractors for prolonged periods of time without hearing protection.  

The Veteran's service connection claim must be granted.

As reflected in his report of separation from service (DD Form 214), the Veteran served as a mechanic.  The Board therefore concedes that the Veteran was exposed to loud noise in service.  Also, as reflected in a January 2009 report from the National Personnel Records Center, as well as in June 2011 and November 2011 Formal Findings on the Unavailability of Service Treatment Records from the RO, the Veteran's service treatment records were accidentally destroyed and are not available for review.  Where a Veteran's service treatment records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

As reflected in an April 2009 VA examination report, the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The opinions of the April 2009 VA examiner in that report, and in an April 2009 addendum, are the only competent medical opinions regarding whether the Veteran's current bilateral hearing loss is related to his period of service.

In the April 2009 examination report, the examiner expressed the opinion that the nature of the Veteran's hearing loss could not be determined without additional information such as his audiological testing records from service, which were not available.  The examiner stated that, as this was the case, she could not resolve the issue without resort to mere speculation.  The examiner noted that the Veteran did have an extensive history of occupational noise exposure pre- and post-military service, and noted that the Veteran reported being frequently exposed to heavy machinery noise and other noises while working as a mechanic in service, including machinery that had no mufflers, with no hearing protection.  The examiner concluded that it was at least as likely as not that the Veteran's bilateral hearing loss was due to his noise exposure as a mechanic in service.  

In the April 2009 addendum, the examiner stated that, on reviewing all available evidence, it was her opinion that the nature of the Veteran's hearing loss could not be determined without additional information, such as audiological test results from service, which were not available.  She stated that, that being the case, she could not resolve the issue without resort to mere speculation.  

Therefore, the only definite opinion of whether the Veteran's hearing loss is related to his period of service is the VA examiner's in the April 2009 examination report, which was that it is.  While the examiner explained that she could not resolve the issue without resort to speculation in her addendum opinion, the basis of this inability to provide a more definite opinion was the absence of the Veteran's service treatment records.  Considering this, as well as the Board's heightened duty to consider the benefit of the doubt in this case where the Veteran's service treatment records were destroyed through no fault of his own, and resolving such reasonable doubt in his favor, the Board finds that the Veteran's bilateral hearing loss was the result of in-service noise exposure.  Accordingly, service connection for bilateral hearing loss must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

As the Board is granting the benefit sought on appeal, any error with respect to the duty to notify or assist was harmless and will not be further discussed.


ORDER

The issue of entitlement to service connection for left arm scar is dismissed.

Service connection for bilateral hearing loss is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


